Citation Nr: 1504202	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for osteoporosis and/or arthritis.

3.  Entitlement to service connection for depression, to include as secondary to osteoporosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  

In November 2014, the Veteran requested a 60 day extension to submit additional evidence.  The Veteran has not submitted additional evidence in support of his appeal; however, as the reopened claim for compensation under 38 U.S.C.A. § 1151 and the claim for service connection for depression are being remanded, he will have the opportunity to submit additional evidence on remand.  

While the RO addressed the claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis on the merits in the February 2012 statement of the case (SOC), the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the issues on appeal have been characterized as reflected on the title page.

The Veteran has consistently asserted that he has osteoporosis related to medications prescribed by VA to treat inclusion body myositis.  During the August 2014 hearing, he argued that he was aware that continuous treatment with prednisone could lead to osteoarthritis.  While it is possible that the Veteran's representative simply misspoke, and intended to say osteoporosis, as opposed osteoarthritis, VA treatment records include an April 2003 record showing arthritis, osteoporosis of the lumbar spine from steroid treatment.  During VA treatment in September 2003, the Veteran reported that his treatment with methotrexate had been stopped three years earlier since he started with degenerative joint disease (DJD) of the lumbosacral area.  Accordingly, the Board has characterized the reopened claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the August 2014 hearing, but does not include any additional pertinent evidence.  The VBMS e-folder does not contain any documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for osteoporosis and entitlement to service connection for depression, to include as secondary to osteoporosis and/or arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for osteoporosis.  Although notified of the denial in a December 2004 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the November 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision denying compensation under 38 U.S.C.A. § 1151 for osteoporosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

2.  As pertinent evidence received since the November 2004 denial is new and material, the criteria for reopening the claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the request to reopen the claim, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA statutory law provides that compensation shall be awarded for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped. VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In June 2004, the Veteran filed a claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis.  He asserted that osteoporosis was the result of prolonged use of steroids, specifically, prednisone and methotrexate, which he had been prescribed beginning in approximately 2000, for inclusion body myositis.  In the November 2004 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for osteoporosis.  The RO noted that a VA examiner had opined that prednisone was an appropriate treatment since records documented that the Veteran was responding to this medication.  The RO noted that the examiner also opined that osteoporosis was a reasonably foreseeable event with prednisone treatment and, thus, patients on long term prednisone needed to be treated with medications to prevent osteoporosis and the Veteran had appropriate treatment with vitamin D and calcium.  The examiner concluded that she saw no fault on the part of VA as the Veteran had appropriate therapy to prevent osteoporosis while taking prednisone.  

Although notified of the November 2004 rating decision by letter in December 2004, the Veteran did not initiate an appeal and the denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of issuance of the November 2004 rating decision.  See 38 C.F.R. § 3.156(b).

The Veteran sought to reopen his previously denied claim in August 2008.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the November 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Evidence added to the record since the November 2004 rating decision includes the Veteran's statement, made in his March 2012 VA Form 9, that he had shown his physician research that stated that prednisone was not a proper treatment for inclusion body myositis.  He added that a VA neurologist had told him that his wheelchair status was the result of his treatment in December 2002.  In his June 2014 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran, via his representative, asserted that his doctor continued his treatment on prednisone despite him showing him research indicating that it was not proper treatment for inclusion body myositis.  

During the August 2014 hearing, the Veteran asserted that he had shown his doctor research indicating that prednisone was not the proper treatment for inclusion body myositis; however, the doctor continued treatment with prednisone, which eventually led to osteoporosis.  The Veteran testified that he was initially diagnosed with inclusion body myositis in August 2000 and was told that treatment would be prednisone, occasional methotrexate, and intravenous immunoglobulin.  He stated that he was not told of any side effects of the medications.  He testified that he took prednisone daily for 27 months and started to experience symptoms of osteoporosis about halfway through his treatment, around 2001.  The Veteran stated that he had brought these symptoms to his doctor's attention, who told him "don't worry about it; it'll be all right."  The Veteran reported that he had showed his physician print-outs from 12 medical centers which described side effects and indicated not to use prednisone and methotrexate, but his physician responded that the research did not apply to his case, and continued the treatment for another year or so.  The Veteran, via his representative, indicated that he was aware that the continuous treatment with prednisone could lead to osteoarthritis, and had informed his doctor of his concerns, but was still provided medication with no other options.  

The Veteran's August 2014 testimony, that he was not told of any side effects of his medications suggests that he did not give informed consent.  He had not made such an allegation at the time of the prior, final denial.  Similarly, the Veteran's assertions that he presented his treating physician with medical research showing that prednisone and methotrexate were not appropriate treatment, but his physician continued his treatment, were also not of record at the time of the prior final denial.  These assertions go to whether his VA physician exercised the degree of care that would be expected of a reasonable health care provider.  For purposes of determining whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.  

The Board finds that the assertions made by the Veteran during the August 2014 hearing, when presumed credible for the purpose of determining whether new and material evidence has been submitted, raise a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.

Therefore, as new and material evidence has been received, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis is reopened.  


REMAND

Remand is required to obtain outstanding records and afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for osteoporosis and/or arthritis and the claim for service connection for depression, on a direct basis.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) copies of any and all consent forms regarding the Veteran's treatment with prednisone, methotrexate, and/or intravenous immunoglobulin;

(2) any outstanding records from the Chicago VA Medical Center (VAMC), to include the Lakeside Clinic, to include:

(a) mental health treatment in the intake clinic in the spring of 1999;

(b) an August 2000 biopsy diagnosing inclusion body myositis; 

(c) any outstanding rheumatology records records, to include records dated in September 2000, July 2002, and October 2002; 

(d) an April 2001 bone density study;

(e) a February 2002 DEXA scan, and;

(f) all records dated since April 2003;

(3) records from the Madison VAMC, dated since July 2004, 

(4) the report of an October 2003 X-ray from the Tomah VAMC, and;

(5) records from the Tomah VAMC, dated prior to May 2003 and since June 2004.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to evaluate his claim for compensation under 38 U.S.C.A. § 1151.  

The claims folder/e-folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must:

Provide an opinion as to whether the Veteran incurred additional disability, including osteoporosis and/or arthritis, as a result of VA treatment for inclusion body myositis, in particular, prednisone, methotrexate, and/or intravenous immunoglobulin.  

If additional disability was sustained, the examiner must provide an opinion as to whether the proximate cause of any such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In making the above determination, the examiner must discuss the standard of care involved in treating inclusion body myositis.  The examiner must specifically consider and address whether any of the Veteran's treating VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider.

In determining whether any additional disability was an event not reasonably foreseeable, the VA examiner should consider whether it was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures. Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The examiner must address the Veteran's assertion that he presented his physician with research indicating that prednisone and methotrexate were not appropriate treatment for inclusion body myositis, but that such treatment was continued.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran asserts that he suffered additional disability, specifically, osteoporosis, as a result of medications prescribed by VA to treat his inclusion body myositis, including prednisone, methotrexate, and intravenous immunoglobulin.  

* A September 2000 VA general medicine note reports that the Veteran had been evaluated in the rheumatology clinic and started on prednisone.  He reported feeling markedly better.  The assessment was proximal myopathy/inclusion body myositis.  The Veteran was to continue prednisone and he was started on methotrexate.  

* An October 2000 VA record reflects an assessment of proximal myopathy/inclusion body myositis.  It was noted that the Veteran had marked improvement in strength and muscle tenderness on prednisone and methotrexate had been started at a later date with no subjective further improvement per the Veteran.  The physician questioned the utility of methotrexate.  Another record from this date reflects an assessment of proximal myopathy/inclusion body myositis, likely with polymyositis overlap.  The physician noted that methotrexate was to be increased, but, in the setting of the Veteran's history of hepatitis, caution needed to be taken and this would likely not be a lifelong medication; rather, as his symptoms improved, this would most likely be tapered off within a year.  

* VA records dated in October 2000, January and February 2001, and January, March, May, and July 2002 show that the Veteran's physician commented that improvement with prednisone was inconsistent with inclusion body myositis and questioned possible overlap with polymyositis.  The records dated in October 2000, January and February 2001, and January 2001 note that the Veteran was on calcium and vitamin D for osteoporosis.  The records dated between March and July 2002 note that the Veteran was on calcium and vitamin D for osteoporosis prophylaxis.  

* A November 2000 VA neurology record reports that the Veteran had been on prednisone and methotrexate for inclusion body myositis with spectacular improvement of the muscle weakness and resolution of the muscle pain.  

* A December 2000 VA record reports that the Veteran had been diagnosed with inclusion body myositis and had greatly improved over the last several weeks with the administration of oral steroids.  

* A record from later in December 2000 reports that the Veteran's prednisone would be tapered and methotrexate had already been discontinued.   

* A January 2001 VA record reports that the Veteran began to feel weak when his prednisone was decreased, but it had been increased and he was feeling a little stronger.  The assessment was inclusion body myositis, biopsy confirmed.  The physician commented that, typically, patients do not respond well to steroids with this entity, although 20 percent of patients recovered completely.  

* January and February 2001 VA general medical notes report that the Veteran's inclusion body myositis initially improved markedly on 15 mg. of prednisone, which had been tapered to 10 mg. with a "relapse" of symptoms.  The assessment included proximal myopathy/inclusion body myositis with re-exacerbation of symptoms since prednisone was tapered from 15 mg. to 10 mg.  The physician recommended holding off on restarting methotrexate given the Veteran's history of hepatitis C virus and pulmonary interstitial infiltrates.  

* A February 2001 VA rheumatology record includes an assessment of inclusion body myositis and it was recommended that the Veteran decrease prednisone.  The physician did not recommend any further immunosuppressive treatment at that time.  The Veteran was to continue his calcium supplement.  The physician noted that DEXA showed normal bone mineral density and there was no need for further osteoporosis prophylaxis.  

* An April 2001 VA record notes that the Veteran was on prednisone for proximal myopathy/inclusion body myositis and was on calcium and vitamin D for osteoporosis.  

* An April 2001 VA record includes an assessment of proximal myopathy/inclusion body myositis.  It was noted that the Veteran was on prednisone and had 12 falls in the past year.  Consult to rheumatology was recommended, as the Veteran had reportedly failed his current regimen.  

* An April 2001 VA rheumatology record reports that muscle biopsy in August 2000 revealed inclusion body myositis and, at that time, the Veteran was started on methotrexate and prednisone, which was slowly tapered from 20 mg. to 2.5 mg. over a four month period.  The Veteran felt he had significant improvement of his symptoms upon starting prednisone.  He described two major falls since starting treatment during which his legs gave out without warning.  The assessment was that the Veteran was status post fall, likely secondary to inclusion body myositis.  It was noted that the Veteran was being treated with prednisone, however, the data on all therapies for inclusion body myositis was poor, thus, it was likely that the Veteran had progression of his disease.  The physician added that it appeared that prednisone had improved the Veteran's symptoms, so she would increase the dose to 5 mg. and taper very slowly.  

* An April 2001 VA record includes an assessment of myositis.  Prednisone was increased to 5 mg.  It was noted that the Veteran had bone density studies which were negative for osteoporosis.  

* A May 2001 VA rheumatology record reflects that the Veteran was seen for follow-up on his inclusion body myositis.  It was noted that his current steroid dose had resolved much of his lower extremity weakness.  

* A July 2001 VA record notes in the Veteran's medical history that he had inclusion body myositis on prednisone and no osteoporosis on bone density in April 2001.  The assessment included myositis and prednisone was continued.  

* A January 2002 VA general medical note reports that the Veteran had self-discontinued prednisone and still had proximal muscle weakness.  The assessment included proximal myopathy/inclusion body myositis.  It was noted that the Veteran's symptoms had improved on his prior prednisone trial and he did not think they had worsened when he self-discontinued, nor had they improved.  The physician noted that the Veteran had previously had a trial of methotrexate, but ran out.  She recommended holding off on restarting methotrexate given his history of hepatitis C virus and pulmonary interstitial infiltrates.  The Veteran was restarted on prednisone 5 mg.  

* The Veteran was evaluated in the VA rheumatology clinic in February 2002.  He reported that he stopped all his medications, including prednisone, for 2 months and noticed no difference in symptoms while off prednisone.  Overall, he felt his weakness had stabilized, but had not improved.  It was noted that a 1999 DEXA scan revealed normal bone mineral density of the lumbar spine and hip.  The assessment included inclusion body myositis related to hepatitis C and recent fracture, probable prednisone induced osteoporosis.  The Veteran was to continue prednisone at 5 mg.  

* During VA treatment in February 2002, the Veteran reported that he had been drinking a lot of milk as he had been told to do so, according to the clinician, likely to treatment osteoporosis.  The Veteran was instructed to limit milk to a half glass a day.  

* A March 2002 VA record reports that the Veteran had been doing well on prednisone tapered down to 2.5 mg. daily, but he then self-discontinued all medications with an exacerbation of symptoms.  He was presently on 5 mg.  The assessment included proximal myopathy/inclusion body myositis.  It was noted that the Veteran was restarted on prednisone 5 mg. with improvement in muscle weakness.  He still had weakness, but no recent falls.  The physician noted that the Veteran had previously had a trial of methotrexate, but ran out.  She recommended holding off on restarting methotrexate given his history of hepatitis C virus and pulmonary interstitial infiltrates.  

* An April 2002 VA pharmacy note includes an assessment of osteoporosis prophylaxis given chronic steroids.  It was noted that the Veteran was on 5 mg. of prednisone for myositis and DEXA from February 2002 was within normal limits.  

* An April 2002 VA record reports that the Veteran had been doing well on prednisone tapered down to 2.5 mg. daily, but he then self-discontinued all medications with an exacerbation of symptoms.  He was presently on 5 mg.  The assessment included proximal myopathy/inclusion body myositis.  It was noted that the Veteran was restarted on 5 mg. of prednisone with improvement in muscle weakness, but continued intermittent weakness.  The physician noted that the Veteran had previously had a trial of methotrexate, but ran out.  She recommended holding off on restarting methotrexate given his history of hepatitis C virus and pulmonary interstitial infiltrates.  

* A May 2002 VA record reports that the Veteran had been doing well on prednisone tapered down to 2.5 mg. daily, but he then self-discontinued all medications with an exacerbation of symptoms.  He was presently on 5 mg.  The pertinent assessment was proximal myopathy/inclusion body myositis and the Veteran was restarted on prednisone.  He was placed on calcium and vitamin D for osteoporosis prevention, but vitamin D was then changed to a multivitamin, which was noted to have the correct amount of vitamin D for prophylaxis.  

* A note from later in May 2002 reports that prednisone had been increased to 20 mg. in April 2002 by rheumatology with improvement in muscle weakness.  It was noted that the Veteran still had weakness, but had no recent falls.  The physician noted that the Veteran had previously had a trial of methotrexate, but ran out.  She recommended holding off on restarting methotrexate given his history of HCV and pulmonary interstitial infiltrates.  

* A June 2002 VA rheumatology record reports that, since being placed on increased prednisone (20 mg.) two months earlier, the Veteran reported an initial improvement in weakness, but had noted recurrent weakness with frequent falls starting two weeks earlier.  The prednisone dose was decreased to 15 mg. as the Veteran's weakness was thought to possibly be secondary to a steroid induced myopathy.  

* A July 2002 VA treatment record includes an assessment of proximal myopathy/inclusion body myositis and notes that the Veteran had been recently seen by rheumatology and his prednisone had been decreased from 20 mg. to 15 mg.  

* A July 2002 VA emergency room record notes in the Veteran's medical history that he was doing well on prednisone tapered down to 2.5 mg. daily, but he then self-discontinued all medications with an exacerbation of symptoms.  The record reports he was currently on 20 mg. 

* A July 2002 record reports that the Veteran had a history of steroid use for inclusion body myositis and had been on steroids in the past for presumed myositis, but steroids were tapered when it was found to be inclusion body myositis.  This record notes in the Veteran's medical history that there was no osteoporosis on bone density in April 2001.  The assessment included inclusion body myositis with subsequent steroid induced myopathy from chronic steroid use.  

* Another July 2002 record includes an assessment of proximal myopathy/inclusion body myositis.  It was noted that the Veteran had multiple falls secondary to steroid myopathy and was presently on 5 mg. of prednisone.  This record mentions osteoporosis risk with steroids and notes that a February 2002 DEXA was normal and the Veteran was on prophylaxis medications.  

* An August 2002 VA record reports that the Veteran had been admitted in July 2002 for intravenous immunoglobulin (IVIG) therapy for progressively worsening inclusion body myositis and he tolerated the therapy very well, without complication.  This record indicates that the Veteran's inclusion body myositis was stable status post IVIG.  The plan was to continue steroids but taper prednisone, with a goal to be on 5 mg.  

* A July 2002 record from this admission reports that the Veteran had been on 20 mg. of prednisone with some improvement in strength, but later developed weakness which was thought to possibly represent steroid myopathy.  He was subsequently tapered to 15 mg. and planned to undergo a slow taper to 5 mg.  

* Another July 2002 record from this admission reports that the Veteran had inclusion body myositis and had failed steroid treatment.  Steroid myopathy was noted.  Another July 2002 record from this admission includes an assessment of inclusion body myositis with subsequent steroid induced myopathy from chronic steroid use.  

* An August 2002 physical therapy discharge note reports that the Veteran had no complications of IVIG therapy.  This discharge note reports that the Veteran was in the midst of a long, slow steroid taper.  

* An August 2002 VA emergency room record shows that the Veteran's medical history included inclusion body myositis with multiple falls secondary to lower extremity weakness, and notes that the Veteran was doing well on prednisone tapered down to 2.5 mg. daily, but he then self-discontinued all medications with an exacerbation of symptoms.  The record reports he was currently on 20 mg., but the medication list reports he was on 12.5 mg. daily.  

* An August 2002 VA rheumatology record includes an assessment of inclusion body myositis with subsequent steroid induced myopathy from chronic steroid use.  It was noted that the Veteran's prednisone could be decreased during a hospital admission.  

* An August 2002 VA rheumatology record notes that the Veteran's creatine kinase had responded to steroids, but he was clinically without improvement and had significant atrophy of his muscles.  

* An August 2002 VA treatment record includes an assessment of inclusion body myositis with subsequent steroid induced myopathy from chronic steroid use.  It was noted that the Veteran was on prednisone daily.  The rheumatologist indicated that she would continue prednisone at this dose given slight clinical worsening of strength and elevated creatine phosphokinase.  She added that prednisone would be tapered down.  The note reports that possible side effects of IVIG include anemia and renal dysfunction.  

* A VA discharge summary regarding the Veteran's admission in August 2002 for IVIG therapy for inclusion body myositis reports that his creatine kinase had responded to steroids; however, he was clinically without improvement and had significant atrophy of his muscles.  His medications included prednisone.  

* An October 2002 VA treatment record includes an assessment of myositis and notes that creatine kinase levels were elevated.  There was a question of steroid myopathy given increased weakness; however, the physician commented that one would expect unchanged creatine kinase levels.  The plan was to continue prednisone.  

* Another October 2002 VA treatment record reflects an assessment of inclusion body myositis with questionable superimposed steroid myopathy.  The Veteran's medications at that time included prednisone.  

* During VA treatment in October 2002, the Veteran reported that IVIG treatment had been helping him.  

* A November 2002 VA rheumatology note lists prednisone among the Veteran's medications.  The assessment was that the Veteran was being seen for follow-up of inclusion body myositis with questionable superimposed steroid myopathy.  It was noted that he was status post 3 cycles of IVIG with possibly mild transient improvement, but was presently weaker.  The rheumatologist stated that it was unclear whether there were any further treatment options and the Veteran would continue to be monitored while slowly tapering down steroids.  

* A December 2002 VA rheumatology note lists prednisone among the Veteran's medications.  Lumbar spine X-ray showed bony spur formation in the cartilage endplate of L4, L5, S1, consistent with degenerative changes, and Schmorl's nodes at the superior and inferior cartilage endplates of L2, L3, L4, and L5.  The assessment was that the Veteran was being seen for follow-up of inclusion body myositis with questionable superimposed steroid myopathy.  It was noted that he was status post 3 cycles of IVIG with possibly mild transient improvement, then with increased weakness, and presently with improved strength.  The rheumatologist stated that it was unclear if there were any further treatment options for inclusion body myositis and the Veteran would be monitored while slowly tapering down steroids.   

* A March 2003 VA treatment record reports that the Veteran was experiencing weakness due to steroid myopathy and notes that rheumatology had been treating his inclusion body myositis with prednisone, which had been tapered off to help with his weakness.  Rheumatology had reportedly told the Veteran that there were no other treatment options for his inclusion body myositis.   

* March and April 2003 VA treatment records note that the Veteran had arthritis, osteoporosis of the lumbar spine from steroid prescription.  

* A May 2003 VA record reports that the Veteran had a long course of steroids for inclusion body myositis and had somewhat of a course of methotrexate, but the rheumatologist decided "it wasn't worth it" and took him off.  It was noted that the Veteran also had intravenous immunoglobulin, which he reported was no help.  The assessment included osteoporosis and it was noted that this could have been caused by steroid therapy in the past.  

* In September 2003, the Veteran reported that he had been treated for inclusion body myositis three years earlier, but methotrexate had been stopped since he developed lumbosacral degenerative joint disease (DJD).  

* An October 2003 VA record indicates that X-ray revealed osteoporosis.  

* A November 2003 VA rheumatology record reports that the Veteran had initially received prednisone and a short course of methotrexate for inclusion body myositis.  The Veteran thought that the methotrexate had only been used for a couple of weeks and had been discontinued because one of the physicians was concerned about osteoporosis.  He also reported receiving three or four courses of IVIG without much improvement.  He stated that he had been on prednisone daily until February 2003, when he was diagnosed with osteoporosis.  The assessment included inclusion body myositis and the physician noted that typically, inclusion body myositis did not respond to any treatment and was usually refractory.  

* A December 2003 VA record reports that the Veteran's history included iatrogenically induced osteoporosis.  It was noted that he had a history of underlying inclusion body myelitis and had received numerous treatments, including steroids and methotrexate, which had resulted in his underlying osteoporosis.  

* The assessment following treatment in December 2003 and March 2004 included inclusion body myositis.  The Veteran was described as very reluctant to use any treatment for inclusion body myositis, specifically steroids and methotrexate, and the physician agreed, as his disease had been refractory and the treatment would not be safe in his case.  The assessment also included osteoporosis.  

* A June 2004 VA record reports that the Veteran had an issue with hypogonadism and notes that he had some classic symptoms, including osteoporosis.  

* Another June 2004 VA record reports that the Veteran had a history which included body myelitis which was treated with methotrexate and prednisone and the Veteran developed numerous complications such as osteoporosis.  It was noted that the Veteran had recently been evaluated by rheumatology and it was decided that there were no further treatment options left due to complications from methotrexate and prednisone.  

* A July 2004 VA endocrine note lists osteoporosis, especially of the lumbar spine, among the Veteran's active problems.  

* A problem list from the Tomah VAMC, printed in September 2004, shows osteoporosis, with onset in 1998, 1999, and 2002.  

* In November 2004, a VA examiner reviewed the claims file and noted the Veteran's assertion that he should not have been prescribed prednisone because there is no cure for inclusion body myositis.  The examiner noted that the Veteran was treated with prednisone and methotrexate (very briefly) from the time of diagnosis in September 2000 to about February 2003 and was started on calcium and vitamin D at about the same time to prevent osteoporosis.  She commented that he reportedly had a normal DEXA scan in February 2002.  The examiner stated that prednisone had not been shown to be effective for inclusion body myositis; however, some individuals had a transient response to steroids but did not sustain improvement.  The examiner observed that the records indicated that the Veteran had a significant response to steroids and multiple attempts were made to stop steroids with an increase in his symptoms of myositis and creatine phosphokinase.  She added that he eventually became refractory to steroids and they were stopped.  

* The November 2004 VA examiner stated that, although the Veteran's records reported osteoporosis, there was no documentation of osteoporosis and the only bone density mentioned in the records, in February 2002, was normal.  She added that medical notes changed from a diagnosis of prevention of osteoporosis with vitamin D and calcium to a history of osteoporosis without any objective evidence to support the diagnosis.  The examiner noted that radiology records were not included in the claims file, so it was possible that the Veteran had osteoporosis which was not documented in the notes, but, based on the information in the claims file, she was unable to confirm a diagnosis of osteoporosis.  She opined that prednisone was appropriate treatment since records documented that the Veteran was having a response to prednisone.  She opined that osteoporosis was a reasonably foreseeable event with prednisone treatment and, thus, patients on long term prednisone need to be treated with medications to prevent osteoporosis.  She commented that the Veteran had appropriate treatment with vitamin D and calcium and, if his bone density had been abnormal, then additional therapy would have been indicated.  She concluded that she saw no fault on the part of VA as the Veteran had appropriate therapy to prevent osteoporosis while taking prednisone. 

* During the August 2014 hearing, the Veteran testified that he had been treated for inclusion body myositis with prednisone, methotrexate, and IVIG, and had not been told of any side effects of the medications.  He indicated that his osteoporosis began about a year and a half after starting prednisone, in 2001.  He stated that he brought his symptoms to his doctor's attention, but he indicated not to worry.  The Veteran reported that he had showed his physician print-outs from 12 medical centers which described side effects and indicated not to use prednisone and methotrexate, but his physician responded that the research did not apply to his case, and continued the treatment for another year or so.  The Veteran, via his representative, indicated that he was aware that the continuous treatment with prednisone could lead to osteoarthritis, and had informed his doctor of his concerns, but was still provided medication with no other options.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After the above development has been completed, if it is determined that compensation under 38 U.S.C.A. § 1151 is warranted for osteoporosis and/or arthritis, or if any evidence obtained on remand suggests that the Veteran may have a current psychiatric disorder, to include depression, related to service, afford the Veteran a VA examination to determine the etiology of his claimed depression.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any psychiatric disorder, to include depression, present since around August 2008, when the Veteran filed his claim, and provide an opinion as to whether the Veteran's disorder began during active service or is related to any incident of service, to include reported exposure to asbestos and fiberglass insulation.  The examiner must also provide an opinion as to whether the disorder condition was caused or aggravated by osteoporosis and/or arthritis.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On separation examination in August 1959, clinical evaluation of the psychiatric system was normal.  

* On VA examination in February 1960, evaluation of the neurological and psychiatric system was normal.  

* Post-service VA treatment records dated from March 1999 to July 2004 reflect findings including depression, bipolar disorder, mood disorder  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC which includes citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.361.  An appropriate period of time should be allowed for a response.
 
The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


